


EXHIBIT 10.1


DEFERRED RESTRICTED STOCK UNIT AGREEMENT
 
THIS DEFERRED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of
«date» (the “Award Date”) is between HSN, Inc., a Delaware corporation (the
“Corporation”), and «grantee» (the “Grantee”).
 
1.    Award and Vesting of DSUs
 
(a)Subject to the terms, definitions and provisions of this Agreement and the
Company’s Second Amended and Restated 2008 Stock and Annual Incentive Plan, as
amended (the “Plan”), the Corporation hereby grants to the Grantee «number»
deferred restricted stock units (the “DSUs”). Any defined terms not defined in
this Agreement shall have the meaning ascribed to it in the Plan.


(b)Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the DSUs shall vest and no longer be subject to any restriction in
whole on the earlier of (i) the first anniversary of the Award Date, or (ii) the
date of the Company’s next annual meeting of its shareholders which is
approximately one year after the Award Date; provided, however, that in each
case the director remains a board member through the end of the day prior to
such date (the “Vesting Period”). 


(c)Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of a Separation of Service (as defined
below) between the Grantee and the Corporation during the Vesting Period for any
reason, all remaining unvested DSUs shall be forfeited by the Grantee and
canceled in their entirety effective immediately upon such termination. For
purposes of this Agreement, “Separation from Service” shall mean a “separation
from service” as defined in Section 409A of the Internal Revenue Code, as
amended (the “Code”).


(d)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the service of the Corporation or any of its affiliates or interfere in any
way with the right of the Corporation or any such Affiliates to terminate the
Grantee’s service at any time, with or without cause.
 
2.
Settlement of DSUs

 
(a)Except as provided in this Section 2, DSUs that are no longer subject to the
vesting period shall be settled on the later of (A) on or after January 15th of
the calendar year following the calendar year in which the Grantee’s Separation
from Service occurs or (B) the first day of the seventh month following the date
on which the Grantee’s Separation from Service occurs (and otherwise in
compliance with applicable law), with any successive annual installment payments
to be made not earlier than January 15th of each such year.


(b)Subject to Section 14(d) of the Plan (pertaining to the withholding of
taxes), at such time as the DSUs are settled pursuant to this Section 2, for
each vested DSU settled the Corporation shall issue (either in book-entry form
or otherwise) one share of Common Stock and cause to be delivered to the Grantee
one or more unlegended, freely-transferable stock certificates in respect of
such shares issued upon settlement of the vested DSUs. Notwithstanding the
foregoing, the Corporation shall be entitled to hold the shares or cash issuable
upon settlement of DSUs that have vested until the Corporation or the agent
selected by the Corporation to manage the Plan under which the DSUs have been
issued (the “Agent”) shall have received from the Grantee a duly executed Form
W-9 or W-8, as applicable; failure of the Grantee to provide such Form W-9 or
W-8 during the period following termination of service shall result in
forfeiture of the shares or cash issuable upon settlement of DSUs. In addition,
the Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to the DSUs is subject to the condition that the Grantee
deliver to the Corporation any representations, other documents or assurances
that the Committee may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.



1



--------------------------------------------------------------------------------




3.
Non-Transferability of the DSUs

 
During the Vesting Period and until such time as the DSUs are ultimately settled
as provided in Section 2 above, the DSUs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.


4.    Rights as a Stockholder
 
Except as otherwise specifically provided in this Agreement, until the DSUs are
settled pursuant to Section 2, the Grantee shall not be entitled to any rights
of a stockholder with respect to the DSUs. Notwithstanding the foregoing, if the
Corporation declares and pays dividends on the Common Stock prior to the time
the DSUs are settled, the Grantee will be credited with additional amounts for
each DSU equal to the dividend that would have been paid with respect to such
DSU if it had been an actual share of Common Stock, which amount shall remain
subject to restrictions (and as determined by the Committee may be reinvested in
DSUs or may be held in kind as deferred property) and shall vest and settle
concurrently with the vesting and settling of the DSUs upon which such dividend
equivalent amounts were paid. Notwithstanding the foregoing, dividends and
distributions other than regular quarterly cash dividends, if any, may result in
an adjustment pursuant to Section 5.
 
5.
Adjustment in the Event of Change in Stock; Change in Control



(a)In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Corporation, the number of DSUs and the shares underlying such DSUs shall
be equitably adjusted by the Committee (including, in its discretion, providing
for other property to be held as deferred property) as it may deem appropriate
in its sole discretion. The determination of the Committee regarding any such
adjustment will be final and conclusive.


(b)With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Separation of Service as a Director of the Corporation,
during the one-year period following a Change in Control, by the Company for
other than Cause or Disability or by the Grantee for Good Reason:


(i)    any DSUs outstanding as of such date of termination of service which were
outstanding as of the date of such Change in Control shall vest and become
immediately payable;
 
(ii)    the restrictions and deferral limitations applicable to any DSU shall
lapse, and such DSU outstanding as of such date of termination which were
outstanding as of the date of such Change in Control shall become free of all
restrictions and become fully vested and transferable; and
 
(iii)    all DSUs outstanding as of such date of separation which were
outstanding as of the date of such Change in Control shall be considered to be
earned and payable in full, and any restrictions shall lapse and such DSUs shall
be settled as promptly as is practicable in the form set forth in this Agreement
and the Plan.


6.
Payment of Transfer Taxes, Fees and Other Expenses

 
The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by the
Grantee in connection with the DSUs, together with any and all other fees and
expenses necessarily incurred by the Corporation in connection therewith.


 7.
Other Restrictions

 

2



--------------------------------------------------------------------------------




(a)    The DSUs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of DSUs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
 
(b)    The Grantee acknowledges that the Grantee is subject to the Corporation’s
policies regarding compliance with securities laws, including but not limited to
its Policy on Securities Trading (as in effect from time to time and any
successor policies), and, pursuant to these policies, if the Grantee is on the
Corporation’s insider list, the Grantee shall be required to obtain
pre-clearance from the Corporation’s General Counsel prior to purchasing or
selling any of the Corporation’s securities, including any shares issued upon
vesting of the DSUs, and may be prohibited from selling such shares other than
during an open trading window. The Grantee further acknowledges that, in its
discretion, the Corporation may prohibit the Grantee from selling such shares
even during an open trading window if the Corporation has concerns over the
potential for insider trading.
 
8.
Notices

 
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
  
If to the Grantee: at the address last provided by the Grantee to the
Corporation.
 
If to the Corporation:            HSN, Inc.
1 HSN Drive
St. Petersburg, FL 33729
Attention: General Counsel
Facsimile:  (727) 872-1000
 
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the addressee. 
Notwithstanding the foregoing, the Grantee consents to electronic delivery of
documents required to be delivered by the Corporation under the securities laws.
 
9.
Effect of Agreement

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
 
10.
Laws Applicable to Construction; Consent to Jurisdiction

 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the DSUs are subject to the terms and conditions of the Plan,
which are hereby incorporated by reference.
 
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.
 

3



--------------------------------------------------------------------------------




11.
Severability

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
12.
Conflicts and Interpretation

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
13.
Amendment

 
The Corporation may modify, amend or waive the terms of the DSU award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Grantee without his or her consent, except as
required by applicable law, NASDAQ or stock exchange rules, tax rules or
accounting rules.  The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
 
14.
Headings

 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
15.
Counterparts

 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.


16.    Data Protection


The Grantee authorizes the release from time to time to the Corporation (and any
of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Grantee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Grantee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Corporation, his or her employing company or the Agent considers
appropriate.  Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.


IN WITNESS WHEREOF, as of the date first above written, the parties have
executed this Agreement.
 


HSN, INC.




By:                            
Name:                                                    Title:                                
                                        

4



--------------------------------------------------------------------------------








                                                    
«grantee»

5

